POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each of the undersigned as directors and/or officers of NATIONWIDE LIFE INSURANCE COMPANY OF AMERICA, a Pennsylvania corporation, and NATIONWIDE LIFE AND ANNUITY COMPANY OF AMERICA, a Delaware corporation, which have filed or will file with the U.S. Securities and Exchange Commission under the provisions of the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, and if applicable, the Securities Exchange Act of 1934, various registration statements and amendments thereto for the registration of current, as well as any future, separate accounts established by said corporation for the purpose of registering under said Act(s) immediate or deferred variable annuity contracts, fixed interest rate options subject to a market value adjustment, group flexible fund retirement annuity contracts and variable life insurance policies issued through the following separate accounts and contracts listed below: Separate Accounts: ’40 Act Number ’33 Act Number Nationwide Provident VA Separate Account 1 811-7708 333-54990 333-54984 033-70926 033-62588 Nationwide Provident VLI Separate Account 1 811-4460 033-55470 333-84475 033-01331 033-38463 033-42133 333-71763 333-98629 033-02625 333-82613 Nationwide Provident VA Separate Account A 811-6484 333-88163 333-90081 033-65512 033-65195 033-44180 Nationwide Provident VLI Separate Account A 811-8722 333-10321 333-82611 033-83138 333-67775 333-98631 As such, the undersigned hereby constitute and appoint W.G. Jurgensen, Patricia R. Hatler, Mark R. Thresher, Peter A. Golato, Mark D. Phelan, R. Clay Thompson, Timothy D. Crawford, Stephen M. Jackson, Jeanny V. Simaitis, and W. Michael Stobart, and each of them with power to act without the others, his/her attorney, with full power of substitution for and in his/her name, place and stead, in any and all capacities, to approve, and sign such Applications and Registration Statements, and any and all amendments thereto, with power to affix the corporate seal of said corporation thereto and to attest said seal and to file the same, with all exhibits thereto and other documents in connection therewith, with the U.S. Securities and Exchange Commission, hereby granting unto said attorneys, and each of them, full power and authority to do and perform all and every act and thing requisite to all intents and purposes as he/she might or could do in person, hereby ratifying and confirming that which said attorneys, or any of them, may lawfully do or cause to be done by virtue hereof.This instrument may be executed in one or more counterparts. IN WITNESS WHEREOF, the undersigned have herewith set their names as of this 9th day of January, 2008. W. G. JURGENSEN, Chairperson of the Board and Chief Executive Officer MARK R. THRESHER, Vice Chairperson of the Board and Director PETER A. GOLATO, Director and President ROBERT A. ROSHOLT, Director and Executive Vice President R. CLAY THOMPSON, Director
